                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABDUL NEVAREZ, et al.,                            Case No. 16-cv-07013-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                           INTERIM ORDER IN RE DISCOVERY
                                   9             v.                                        DISPUTES
                                  10     FORTY NINERS FOOTBALL                             Re: Dkt. Nos. 297, 298
                                         COMPANY, LLC, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 21, 2018, the Parties filed two joint discovery letters regarding the

                                  14   sufficiency of Defendants’ production of ticketing information from the Archtics ticketing

                                  15   database. ECF 297; ECF 298. In receipt of these discovery disputes, the Court requests additional

                                  16   information from the Parties.

                                  17          In a joint filing, the Parties are to provide the information enumerated below.

                                  18          Plaintiffs are to provide:

                                  19              1. The date of the deposition of Jamie Brandt;

                                  20              2. The date of the deposition of Clay Luter;

                                  21              3. In no more than one page, an explanation as to how either of these motions, filed

                                  22                  on December 21, 2018, are timely under this Court’s standing order and ECF 123.

                                  23                  This explanation is to be provided to Defendants by 5:00 p.m. on Saturday, January

                                  24                  5, 2019.

                                  25          Defendants are to provide:

                                  26              1. Defendants’ supplemental responses to Interrogatories 4 and 5;

                                  27              2. In no more than one page, a response to Plaintiff’s proffer regarding the timeliness

                                  28                  of these motions.
                                   1          The Parties may not provide any additional facts or argument other than what is requested

                                   2   above. The Parties’ joint filing is due by noon on Monday, January 7, 2019.

                                   3          SO ORDERED.

                                   4

                                   5   Dated: January 4, 2019

                                   6

                                   7
                                                                                                 SUSAN VAN KEULEN
                                   8                                                             United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
